 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 1 of 18. PageID #: 429876



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   IN RE: NATIONAL PRESCRIPTION
   OPIATE LITIGATION

   THIS DOCUMENT RELATES TO:                           MDL No. 2804
   County of Summit, Ohio, et al. v. Purdue
   Pharma L.P., et al.                                 Case No. 17-md-2804
   Case No. 18-OP-45090
                                                       Judge Dan Aaron Polster
   County of Cuyahoga v. Purdue Pharma
   L.P., et al.
   Case No. 1:18-OP-45004



        PHARMACY DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                       FOR LEAVE TO AMEND

       Plaintiffs’ motion to amend the Track 1 Third Amended Complaints to include dispensing

claims represents a stunning about-face. During more than a year and a half of litigation, including

fact discovery, expert discovery, full briefing of motions to dismiss, multiple summary judgment

motions, and the start of trial proceedings, Plaintiffs chose to pursue distribution claims against

the Pharmacy Defendants.       Plaintiffs represented—and this Court ruled definitively—that

Plaintiffs were pursuing only distribution claims and no dispensing claims against the Pharmacy

Defendants. See Doc. No. 1203 at 2 (holding “Retail Pharmacies may only be held liable as

distributors,” because “Plaintiffs have disclaimed any cause of action against Retail Pharmacies in

their capacity as retailers or dispensers of opioids”). Indeed, Plaintiffs candidly admitted in a

recent filing that “[t]hese issues were purposefully deferred from CT1.” Doc. No. 2921 at 6.

       Now, suddenly, Plaintiffs want a complete do-over of their case. Eighteen months after

the Court-ordered deadline for amendments to complaints, nine months after the close of fact

discovery, five months after the close of expert discovery, months after rulings on various

                                                 1
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 2 of 18. PageID #: 429877



summary judgment and Daubert motions, and weeks after a jury was empaneled and trial began

against one of the Pharmacy Defendants, Plaintiffs seek to amend their Third Amended

Complaints to add the very “dispensing” claims they have repeatedly forsworn. And what is more,

in claiming that pharmacists erred in reviewing and filling individual prescriptions for individual

patients, Plaintiffs would add new defendants that they previously voluntarily dismissed.

       Plaintiffs’ new claims:

               target the conduct of completely different corporate functions and employees;

               are based on entirely different legal duties;

               require the identification and production of entirely different documents and data;
                and

               require reopening completed depositions and discovery and commencing
                depositions of numerous additional party and third-party witnesses—from
                pharmacists to prescribers to patients to new experts.

       The Federal Rules of Civil Procedure and binding Sixth Circuit law foreclose such an

extraordinary reboot of Plaintiffs’ case at this late stage—all the more so given that nothing

prevented Plaintiffs from bringing these claims 18 months ago. A party seeking leave to amend

its pleadings after the time for amendment has expired must show under Rule 16(b) that “good

cause” exists for modifying the deadlines set by a scheduling order. See Leary v. Daeschner, 349

F.3d 888, 909 (6th Cir. 2003) (requiring a showing of good cause for amendment to pleading after

deadline set by scheduling order). An amending party must show “that despite their diligence they

could not meet the original deadline,” id. at 907, and that the opposing party “would not suffer

prejudice” from the amendment, id. at 908 (citations omitted). Plaintiffs do not even recite these

standards, much less attempt to meet them. They offer no reason for their woefully dilatory

request. And their blithe assertion that Pharmacy Defendants would suffer no prejudice from their

proposed amendments is not just self-evidently baseless; it is belied by the incredibly onerous

                                                  2
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 3 of 18. PageID #: 429878



dispensing-related discovery demands that Plaintiffs propounded on the heels of their motion for

leave to amend. This Court already has ruled in relation to another defendant that it would be

“manifestly unfair” to allow Plaintiffs to re-open discovery after making a “tactical decision” not

to pursue it initially. Doc. 2438 at 4 (denying additional discovery as to Noramco). There is no

basis for a different ruling here.

        Given Plaintiffs’ recent admission that they “purposefully deferred” dispensing claims, see

Doc. No. 2921 at 6, their efforts to add them now smacks of gamesmanship, and in any event is

utterly devoid of good cause. The Court should reject Plaintiffs’ motion summarily.1

                                             BACKGROUND

        A.       Chronology

        Plaintiffs had every opportunity to bring dispensing claims before the amendment deadline

18 months ago and when they amended their complaints twice since. They elected not to do so.

The chronology of events establishes that Plaintiffs lack “good cause,” as required by the Sixth

Circuit, to amend now.

        April 11, 2018            CMO One issues and sets an amendment deadline of April 25, 2018.
                                  Doc. No. 232 at 6 (¶ 3.b). It states: “No later than Wednesday,
                                  April 25, 2018, Plaintiffs in Track One cases shall amend their
                                  Complaints….” Id. (emphasis in original).

        April 11, 2018            On the same day, the Court orders DEA to produce by April 20,
                                  2018, transactional ARCOS data for the Track One jurisdictions,
                                  among others. Doc. No. 233. The Court states that the data will
                                  permit plaintiffs to identify, among others, pharmacies. Id. 8.

        April 20, 2018            DEA produces the transactional ARCOS data for the Track One
                                  jurisdictions. The data shows the volume of prescription opioids
                                  received by the Pharmacy Defendants in their pharmacy capacity.




          1
            Pharmacy Defendants incorporate by reference our objection to the Court’s apparent prejudgment of the
issue, as communicated to the Pharmacy Defendants in writing by the Special Master. See Doc No. 2907.

                                                       3
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 4 of 18. PageID #: 429879



     April 25, 2018     In keeping with the deadline in CMO One, Plaintiffs file amended
                        complaints. In their April 25, 2018, amendments, Plaintiffs add
                        CVS, Rite Aid, Walgreens, and Walmart entities to their complaints,
                        suing them as “distributor defendants” along with
                        AmerisourceBergen, Cardinal, and McKesson. Doc. No. 301 ¶ 116.

     May 18, 2018       Plaintiffs seek—and obtain—leave to amend their complaints again.
                        The new complaints do not bring dispensing claims against CVS,
                        Rite Aid, Walgreens, or Walmart. Rather, the amendments add
                        more defendants, including Discount Drug Mart and HBC/Giant
                        Eagle, again as “distributor defendants.” See Doc. No. 477 ¶ 127.

     June 19, 2018      In response to personal jurisdiction motions, Plaintiffs dismiss
                        claims against CVS Health Corporation and Rite Aid Corporation
                        and name instead the CVS and Rite Aid entities whose business
                        relates to distribution for purposes of pursuing distribution claims
                        against these defendants. See, e.g., Doc No. 637. The CVS and Rite
                        Aid entities named do not operate pharmacies in Ohio.

     June 22, 2018      In connection with motion to dismiss briefing, Plaintiffs state in
                        writing: “Plaintiffs do not allege violations of statutes and
                        regulations applicable specifically to retailers who sell opioids.”
                        Doc. No. 654 at 75 n. 47.

     Oct. 23, 2018      The Special Master makes discovery rulings based on “plaintiffs’
                        affirmative disavowal of claims premised on dispensing practices.”

     Dec. 19, 2018      The Court issues an Opinion and Order that, among other things,
                        states: “the Retail Pharmacies may only be held liable as
                        distributors.” Doc. No. 1203 at 2. The Court states that “Plaintiffs
                        have disclaimed any cause of action against retail pharmacies in
                        their capacity as retailers or dispensers of opioids.” Id.

     January 25. 2019   Fact discovery closes.

     March 21, 2019     Summit County files a third amended complaint. Doc. No. 1466.
                        The amended complaint does not add dispensing claims against
                        Pharmacy Defendants.

     May 10, 2019       Cuyahoga County files a third amended complaint. Doc. No. 1631.
                        This amended complaint also does not add dispensing claims against
                        Pharmacy Defendants.

     June 7, 2019       Close of expert discovery.

     June 28, 2019      Deadline for filing summary judgment and Daubert motions.

                                          4
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 5 of 18. PageID #: 429880




       July 31, 2019           After the close of fact and expert discovery and the filing of
                               summary and Daubert motions, Plaintiffs move to sever from the
                               Track One trial Discount Drug Mart, HBC/Giant Eagle, Rite Aid
                               and Walmart. In doing so, Plaintiffs attest that severance will not
                               be used to prejudice these defendants. Doc. No 2099 at 3.

       August 7, 2019          Plaintiffs move to sever the CVS defendants. Plaintiffs again attest
                               that severance will not be used to prejudice CVS. Doc. No 2148 at
                               2.

       Sept. 10, 2019          The Court issues its last of many rulings on summary judgment and
                               Daubert motions, including on motions filed by the Pharmacy
                               Defendants.

       Oct. 15, 2019           Final pretrial conference for non-severed defendants

       Oct. 17, 2019           Jury selected and sworn in.

       Oct. 21, 2019           On the morning of opening statements, after four of the non-severed
                               defendants settle, the Court cancels the trial against the remaining
                               defendant, Walgreens.

       Oct. 29, 2019           After the passage of 18 motions, many amendments of their
                               complaints, the completion of all discovery, and Plaintiffs’ express
                               representation that they are not pursuing dispensing claims,
                               Plaintiffs shift course and attempt for the first time to add dispensing
                               claims through their motion for leave to amend.

       B.      The Proposed New Claims

       Plaintiffs previously asserted claims against the Pharmacy Defendants only for the conduct

of their distribution centers in monitoring orders placed by their own pharmacies. Plaintiffs’

proposed new claims, in contrast, challenge the conduct of the individual pharmacists employed

by the Pharmacy Defendants in filling individual prescriptions written by individual doctors on

behalf of individual patients. These are new and different claims in every possible respect—

including as a matter of the governing legal obligations and facts at issue.

       The regulatory provisions applicable to the new claims are entirely different. Compare 21

CFR §1301.74(b) (distribution centers “shall design and operate a system to disclose … suspicious

                                                  5
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 6 of 18. PageID #: 429881



orders”) with 21 CFR § 1306.04(a) (pharmacists have a “corresponding responsibility” not to

“knowingly fill[]” “a prescription issued not in the usual course of professional treatment”). The

registrants responsible for the conduct at issue in the new claims are entirely different, too, since

they are pharmacies instead of distribution centers. As a result, Plaintiffs seek to add new entities

to the case, like Ohio CVS Stores, LLC and Rite Aid of Ohio.

       The applicable data is entirely different as well. Rather than depending on records of

distribution center shipments, Plaintiffs’ new claims will turn on individual prescriptions filled on

behalf of individual patients. The prescription-level data would dwarf in volume the distribution

data that has already been produced. And for dispensing claims, the data alone does not prove

anything, because aggregate proof does not suffice to establish a violation of a pharmacist’s duties.

See Order on Hearing Scope and Government Motions Regarding the Respondents’ Experts at 8-

9, In the Matter of Holiday CVS, L.L.C., Dkt. No. 12-37 and 12-38 (U.S. Dept. Of Justice, Drug

Enf’t Admin.) (April 13, 2012) (proof of “aggregate numbers … shed no light on the extent to

which the registrants here executed their corresponding responsibility and thus would provide no

relevant evidence”) [Exhibit A].       Prescription-by-prescription analysis (and discovery) is

necessary.

       The relevant facilities and witnesses are entirely different as well. While Plaintiffs’

distribution claims focused on a handful of distribution centers, their proposed dispensing claims

implicate the work of hundreds of pharmacists at dozens of locations filling innumerable

prescriptions written by doctors across the region for any number of patients.

       Simply put, Plaintiffs’ proposed new claims would bring the case back to square one. New

custodians and search terms, as well as new document and data productions, would be implicated.

Scores of new depositions would be noticed by the parties—from local pharmacists to local



                                                 6
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 7 of 18. PageID #: 429882



prescribers to patients. Depositions would need to be re-opened—from the Ohio Board of

Pharmacy to DEA to local law enforcement. And a whole range of new experts and new expert

reports would be required.

                                          ARGUMENT

       Plaintiffs may only be permitted to amend their complaints by showing “that despite their

diligence they could not meet the original deadline,” Leary, 349 F.3d at 907, and that Pharmacy

Defendants “would not suffer prejudice” from the amendment, id. at 908 (citation omitted).

Plaintiffs do not even attempt to meet either part of their burden. On the contrary, they plainly

admit that they “purposefully deferred” dispensing claims “from CT1,” see Doc. No. 2921 at 6.

Their motion must be denied.

I.     PLAINTIFFS CANNOT SHOW GOOD CAUSE FOR THEIR ABOUT FACE.

       Plaintiffs’ sudden and belated about-face does not remotely meet the standards set by the

Federal Rules for amending pleadings. Although leave to amend “shall be freely given when

justice so requires,” “[i]n evaluating the interests of justice” under Rule 15(a), “courts consider

several factors, including ‘undue delay in filing[ and] lack of notice to the opposing party.’”

Oleson v. United States, 27 F. App’x 566, 569 (6th Cir. 2001) (citation omitted). Plaintiffs’ 18-

month delay—following fact discovery, expert discovery, resolution of motions to dismiss, and

summary judgment briefing and rulings, and even the beginning of trial—is plainly undue.

       Nor have Plaintiffs shown the “good cause” that Rule 16(b) requires for a belated

amendment. See Leary, 349 F.3d at 907 (holding that late-amending parties must “demonstrate

‘good cause’ for their failure to comply with the original schedule, by showing that despite their

diligence they could not meet the original deadline.”); id. at 909 (“Once the scheduling order’s

deadline passes, a plaintiff first must show good cause under Rule 16(b) for failure earlier to seek

leave to amend before a court will consider whether amendment is proper under Rule 15(a).”).
                                                 7
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 8 of 18. PageID #: 429883



“The primary measure of good cause is the movant’s diligence in attempting to meet the order’s

requirements.” Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006), overruled on other grounds

by Avichail ex rel. T.A. v. St. John’s Mercy Health Sys., 686 F.3d 548, 552 (8th Cir. 2012).

Plaintiffs make no attempt to establish good cause.

       A.      Plaintiffs Deliberately Chose Not to Plead—And Repeatedly Disavowed—
               Dispensing Claims.

       Plaintiffs do not and cannot claim that they lacked the ability to state dispensing claims

earlier in this case. On the contrary, since the inception of the litigation and throughout the last 18

months, Plaintiffs’ counsel, members of the Plaintiffs’ Executive Committee in the MDL, have

filed innumerable lawsuits against Pharmacy Defendants, some of them asserting distribution

claims, some of them asserting dispensing claims, and some of them asserting both. In this case,

by contrast, Plaintiffs confirmed in response to Pharmacy Defendants’ motion to dismiss that they

were not asserting dispensing claims (thereby sidestepping Pharmacy Defendants’ arguments

against any dispensing claims). In their response to the motion to dismiss, for instance, Plaintiffs

stated that they “do not allege violations of statutes or regulations applicable specifically to

retailers who sell opioids.” Doc. 654 at 75 n.47.

       For more than a year and half, Plaintiffs unequivocally maintained their position that their

Complaints state no dispensing claims against Pharmacy Defendants. They reiterated these

representations in the course of discovery, and they relied on the fact that they were not pursuing

dispensing claims to avoid responding to discovery asking that Plaintiffs identify the prescriptions

they maintained were improper. They consistently stated that their “claims do not turn on the

contention that particular prescriptions were medically unnecessary or improper,” Letter from Paul

Hanley to Special Master at 2 (Aug. 17, 2018) [Exhibit B], and—in a stipulation in exchange for

permission not to respond to propounded discovery—reiterated that “Plaintiffs will not assert,


                                                  8
 Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 9 of 18. PageID #: 429884



either in expert opinions or factual presentations at trial, that any specific prescription caused or

led to harm,” Doc. 1071-1 at 6.2

        Plaintiffs’ disavowals were the basis for rulings by this Court. In its opinion on the motions

to dismiss, the Court held that the “Retail Pharmacies may only be held liable as distributors,”

because “Plaintiffs have disclaimed any cause of action against Retail Pharmacies in their capacity

as retailers or dispensers of opioids.” Doc. 1203 at 2. The Special Master also recognized, in

Discovery Ruling 8, “plaintiffs’ affirmative disavowal of claims premised on dispensing

practices.” Doc. 1055 at 3.

        Even before their disavowals, Plaintiffs deliberately chose to sue entities involved in

distribution and to voluntarily dismiss other entities. With their current proposed amendments,

Plaintiffs seek to undo that strategic choice by adding into the case numerous defendants, including

Ohio CVS Stores, LLC, Rite Aid of Ohio, Inc., and Rite Aid Corporation. One of these entities,

Rite Aid Corporation, was amended into the case and then voluntarily dismissed by Plaintiffs in

response to a motion to dismiss for lack of personal jurisdiction and after Plaintiffs learned that it

did not engage in distribution. Moreover, on the eve of trial, Plaintiffs dismissed their claims

against Walgreen Eastern Co., but they now seek to bring that entity back into their new dispensing

case.

        It cannot be said, then, that Plaintiffs did not know about the dispensing claims they now

bring; on the contrary, they expressly disavowed them in court pleadings. Plaintiffs cannot reverse

this decision simply because in hindsight—following a year and a half of fact and expert discovery

and after fully preparing their cases for trial—they regret their choice.



        2
           Plaintiffs’ assertion that “Defendants prevented Plaintiffs from obtaining pharmacy level data and
discovery,” Mot. at 4, is both wrong (because they did obtain pharmacy-level discovery) and misleading (because any
discovery constraints were the inescapable consequence of Plaintiffs’ own positions).

                                                        9
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 10 of 18. PageID #: 429885



       B.      Nothing Prevented Plaintiffs From Pleading Dispensing Claims Earlier.

       Plaintiffs make no attempt to explain their 18-month delay in seeking to amend their

pleadings. See Leary, 349 F.3d at 907 (“Plaintiffs gave the district court no excuse for their

considerable delay….”). Nor is any explanation available. Nothing prevented Plaintiffs from

bringing their dispensing claims by the amendment deadline. Indeed, Plaintiffs had full access to

the pharmacy-level ARCOS data at the time they amended their Complaints in April 2018. And

by the time of their amendments, many other municipalities—represented in many cases by the

Plaintiffs Executive Committee—already had brought opioid-based dispensing claims against one

or more of the Pharmacy Defendants. See Barstad v. Murray Cty., 420 F.3d 880, 883 (8th Cir.

2005) (affirming denial of leave to amend where movants “knew of the claims they sought to add

when they filed the original complaint”).

       To the extent Plaintiffs offer any excuse at all, they suggest that their amendment is

warranted because Walgreens proposed to call pharmacists as witnesses at the Track 1A

distribution trial, and thus “pharmacy-related evidence is likely to be at issue.” Mot. at 5. This is

beside the point. The fact that one Pharmacy Defendant planned to use certain evidence at a trial

on distribution claims has nothing to do with whether Plaintiffs could have asserted different

claims against other defendants in a timely fashion. And even if it were relevant to the inquiry,

Plaintiffs cannot possibly claim to have been surprised that pharmacists would be relevant

witnesses in a trial concerning whether pharmacists placed orders with distribution centers that

Plaintiffs claim were suspicious. Moreover, Walgreens explained in pretrial briefing how, contrary

to Plaintiffs’ unsupported assertions, Plaintiffs received all of the relevant pharmacy-related

discovery that they ever requested. See Doc. No. 2855 at 2-3; see also Doc. No. 2772. For all of




                                                 10
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 11 of 18. PageID #: 429886



these reasons, Walgreens’ trial witness list provides no excuse for Plaintiffs’ failure to move for

leave to amend to assert entirely new claims against six different defendants in a timely fashion.

II.    PLAINTIFFS’ PROPOSED AMENDMENTS WOULD SEVERELY PREJUDICE
       PHARMACY DEFENDANTS.

       Even if Plaintiffs had met their burden to show good cause for their untimely amendment

(and they have not), their motion to amend must be denied because it would result in extreme

prejudice to Pharmacy Defendants. See Leary, 349 F.3d at 906 (asking “whether the opposing

party will suffer prejudice by virtue of the amendment”); see also Olseon. 27 F. App’x at 569

(identifying “undue prejudice to the opposing party” as a consideration under Rule 15(a)). Among

the factors that courts consider in assessing prejudice is “whether the assertion of the new claim or

defense would … require the opponent to expend significant additional resources to conduct

discovery and prepare for trial.” Phelps v. McClellan, 30 F.3d 658, 662-63 (6th Cir. 1994). The

prejudice that the requested amendment would cause is extraordinary.

       To begin with, Pharmacy Defendants relied heavily on Plaintiffs’ repeated representations

that they were not stating dispensing claims. On this basis, Pharmacy Defendants formulated their

legal strategy and defense on the assumption that Plaintiffs meant what they said, and that

dispensing claims were off the table. Moreover, Plaintiffs represented in their motions to sever

that they would not use severance to “prejudice” the Pharmacy Defendants. But using severance

to buy time to add new theories of liability is just that. Plaintiffs should not be permitted to retract

that promise and manipulate the course of these proceedings.

       Even worse, the proposed amendment would put the Pharmacy Defendants to a new and

massive discovery burden. Not only would Plaintiffs add new entities and new claims, but these

proposed claims involve new legal standards and a different regulatory framework. Plaintiffs

themselves have already demonstrated how these new claims will require massive additional

                                                  11
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 12 of 18. PageID #: 429887



discovery. On the same day that Plaintiffs filed their motion for leave to amend, they propounded

their “(First) Combined Discovery Requests to Dispensers.” [Exhibit C] The requests are

shocking in their excess, particularly at this advanced stage of the litigation. Among many other

things, Plaintiffs seek:

       all dispensing data from all pharmacies nationwide, including highly detailed information
        about each individual prescription;

       information and data dating from January 1, 1996 to the present;

       nationwide transactional data regarding dispensing, including the number of controlled and
        non-controlled substances dispensed.

It will take enormous time and incalculable resources for Pharmacy Defendants to respond to these

sweeping requests—some of which run contrary to prior orders in this case concerning scope of

discovery.

        In addition, Pharmacy Defendants would be required to take their own discovery to defend

against Plaintiffs’ dispensing claims—including, among other things, discovery of local

prescribing doctors and hospitals, individual patients, local pharmacy schools, the Ohio Board of

Pharmacy, and DEA. See Morgan v. Gandalf, 165 F. App’x 425, 431 (6th Cir. 2006) (holding that

opposing party was entitled to discovery following amendment by moving party).

        Case law establishes that this additional discovery, without more, requires that Plaintiffs’

motion be denied. See Phelps, 30 F.3d a 663; Shane v. Bunzl Distribution USA, Inc., 275 F. App’x

535, 537 (6th Cir. 2008) (“The filing of a fourth complaint . . . would have prejudiced [the opposing

party] because it would have required still further discovery.”); Leary, 349 F.3d at 908-09 (holding

that the non-moving party “can show prejudice by the fact that discovery will have to be reopened,

years after it was closed, . . . if this amendment were permitted.”); Duggins v. Steak 'N Shake, Inc.,




                                                 12
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 13 of 18. PageID #: 429888



195 F.3d 828, 834 (6th Cir. 1999) (“Allowing amendment at this late stage in the litigation would

create significant prejudice to the defendants in having to reopen discovery.”).

       In addition to the prejudice caused by discovery, the new dispensing claims would

introduce significant new legal complications into an already-complex case.              Pharmacy

Defendants would be entitled to file motions to dismiss on the new claims, to reopen depositions

to ask newly pertinent questions, to conduct third-party discovery, to develop new expert

witnesses, to interpose new defenses, and to file new summary judgment motions.

       Plaintiffs also may attempt to use their requested leave to amend to reopen discovery and

cure the deficiencies in their proof on the distribution claims exposed at the summary judgment

stage. Plaintiffs failed to present expert testimony regarding the suspicious order monitoring

systems of four of the six Pharmacy Defendants. As explained at the summary judgment stage,

this failure of proof requires summary judgment, and it is far too late in the day for Plaintiffs to

cure this deficiency. Summary judgment is warranted on the distribution claims against those

Pharmacy Defendants against whom Plaintiffs failed to present expert testimony, and Plaintiffs

cannot evade this result by reopening discovery.

                                         *       *       *

       In granting Plaintiff’s Severance Motion, this Court expressly rejected the suggestion that

discovery could be reopened against Noramco:

       Plaintiffs’ Severance Motion appears to imply that were the Court to extend or stay
       the deadline for Plaintiffs to respond to Noramco’s MSJ, that Plaintiffs would be
       able to take more discovery of Noramco. . . . To the extent discovery has been
       limited, it was limited because Plaintiffs made the tactical decision not to pursue
       discovery against Noramco. Track One discovery is complete, and Plaintiffs’
       choice not to pursue discovery against Noramco is one they will have to live with.
       For these reasons, the Court concludes that including Noramco in the subsequent
       trial while allowing or even attempting to allow Plaintiffs’ to seek additional
       discovery would unnecessarily delay a subsequent trial. This would be manifestly
       unfair to both Noramco and the other severed defendants.

                                                13
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 14 of 18. PageID #: 429889



Doc. 2438 at 4. Nothing has changed since this Court’s previous analysis, and the same is true

here: allowing Plaintiffs to amend and thereby to seek additional discovery would be manifestly

unfair to Pharmacy Defendants.

                                       CONCLUSION

       For the reasons set forth above, the Court should deny Plaintiffs’ Motion to Amend.



Date: November 12, 2019

                                                   Respectfully submitted,


                                                /s/ Kelly A. Moore
                                                Kelly A. Moore
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                101 Park Avenue
                                                New York, NY 10178
                                                Phone: (212) 309-6612
                                                Fax: (212) 309-6001
                                                E-mail: kelly.moore@morganlewis.com

                                                Elisa P. McEnroe
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                1701 Market Street
                                                Philadelphia, PA 19103
                                                Phone: (215) 963-5917
                                                Fax: (215) 963-5001
                                                E-mail: elisa.mcenroe@morganlewis.com

                                                Counsel for Rite Aid of Maryland, Inc., d/b/a
                                                Rite Aid Mid-Atlantic Customer Support
                                                Center




                                              14
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 15 of 18. PageID #: 429890




                                       /s/ Kaspar Stoffelmayr (consent)
                                       Kaspar Stoffelmayr
                                       BARTLIT BECK LLP
                                       54 West Hubbard Street
                                       Chicago, IL 60654
                                       Phone: (312) 494-4400
                                       Fax: (312) 494-4440
                                       E-mail: kaspar.stoffelmayr@bartlitbeck.com

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.


                                       /s/ Eric R. Delinsky (consent)
                                       Eric R. Delinsky
                                       Alexandra W. Miller
                                       ZUCKERMAN SPAEDER LLP
                                       1800 M Street, NW
                                       Suite 1000
                                       Washington, DC 20036
                                       Phone: (202) 778-1800
                                       Fax: (202) 822-8106
                                       E-mail: edelinsky@zuckerman.com
                                       E-mail: smiller@zuckerman.com

                                       Counsel for CVS Rx Services, Inc. and CVS
                                       Indiana, L.L.C.


                                       /s/ Tina M. Tabacchi (consent)
                                       Tina M. Tabacchi
                                       Tara A. Fumerton
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, IL 60601
                                       Phone: (312) 269-4335
                                       Fax: (312) 782-8585
                                       E-mail: tfumerton@jonesday.com
                                       E-mail: tmtabacchi@jonesday.com

                                       Counsel for Walmart Inc.




                                     15
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 16 of 18. PageID #: 429891




                                       /s/ Timothy D. Johnson (consent)
                                       Timothy D. Johnson
                                       Gregory E. O’Brien
                                       CAVITCH FAMILO & DURKIN,
                                       CO. LPA
                                       Twentieth Floor
                                       1300 East Ninth Street
                                       Cleveland, OH 44114
                                       Phone: (216) 621-7860
                                       Fax: (216) 621-3415
                                       Email: tjohnson@cavitch.com
                                       Email: gobrien@cavitch.com

                                       Counsel for Discount Drug Mart, Inc.


                                       /s/ Robert M. Barnes (consent)
                                       Robert M. Barnes
                                       Joshua A. Kobrin
                                       Scott D. Livingston
                                       MARCUS & SHAPIRA LLP
                                       35th Floor, One Oxford Center
                                       301 Grant Street
                                       Pittsburgh, PA 15219
                                       Phone: (412) 471-3490
                                       Fax: (412) 391-8758
                                       E-mail: rbarnes@marcus-shapira.com
                                       E-mail: kobrin@marchus-shapira.com

                                       Counsel for HBC Service Company




                                     16
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 17 of 18. PageID #: 429892




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(f)

       Pursuant to Local Rule 7.1(f), I hereby certify that this Court has ordered that length

limitations applicable to complex cases apply to this matter, ECF No. 232 at 4 (No. 1:17-MD-

2804), and that the foregoing Reply is within Rule 7.1(f)’s page limit for a complex case.


                                                  /s/   Kelly A. Moore




                                                17
Case: 1:17-md-02804-DAP Doc #: 2924 Filed: 11/12/19 18 of 18. PageID #: 429893



                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 12, 2019, the foregoing was filed

using the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing

system on all attorneys of record.


                                                / s/   Kelly A. Moore




                                               18
